FILED

UNITED STATES DISTRICT COURT MAY ` 7 2012
FOR THE DISTRICT OF COLUMBIA C|erk, U.S Disz .

C0urts for the Digfrtic;‘f 313

) la
VIKRAM BUDDHI, )
)
Petitioner, )
)

v_ ) Civil Action No. 12-0480
)
UNITED STATES SECRET SERVICE )
AGENCY, et al. , )
)
Respondents. )
)
MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

Between December 2005 and December 2009, "officers from United States Secret
Service agency and the Office of U.S. Attorney for the Northem District of Indiana investigated
and prosecuted the criminal case against the [petitioner] in United States v. Vikram Buddhi, No.
2:06 CR 63 (N.D. Indiana), for allegedly ‘making threats against’ G.W. Bush, Dick Cheney,
Laura Bush, Lynne Cheney, and Donald Rumsfeld." Compl. 11 7. The petitioner "was convicted
and sentenced on December ll, 2009," and his "prison sentence was completed on May 06,

201 l ." Id. 11 8. According to the petitioner, under 42 U.S.C. § 10607, the respondents were
responsible for identifying the victims of the crimes he committed, and for determining that these
victims actually "suffered direct physical, emotional, or pecuniary harm as a result of a crime."

1a 11 18 (qu@ring 42 U.s.c. § 10607(@)(2)).

The petitioner claims that the respondents "absolutely refused to perform [their] duty to assess
harms, and arbitrarily and capriciously identified G.W. Bush, Dick Cheney, Laura Bush, Lynne
Cheney, and Donald Rumsfeld as crime victims." Id. 11 l9. The petitioner demands a writ of
mandamus directing the respondents to perform this "ministerial duty . . . owed to [him] as a
direct and proximate cause of Federal Rule of Criminal Procedure 32(d)(2)(B)’s requirement that
a presentence report must contain ‘inforrnation that assesses any fmancial, social, psychological,
and medical impact on any victim." Ia'. 11 2l.

Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff." Councz'l of and for the Blind of Delaware Counly Valley v. Regan, 709 F.Zd 1521,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that

737

[his] right to issuance of the writ is ‘clear and indisputable. Gu%tream Aerospace Corp. v.
Mayacamas Corp., 485 U.S. 271, 289 (1988) (citing Bankers Life & Cas. C0. v. Hollana', 346
U.S. 379, 384 (l953)). Although the respondents, "[a]t the earliest opportunity after the
detection of a crime . . . shall . . . identify the victim or victims of a crime," 42 U.S.C. §
l0607(b)(l), they are "not required to do anything . . . in the absence of an ongoing criminal
investigation." Saum v. Wia'nall, 9l2 F. Supp. 1384, 1396 (D. Colo. l996). The petitioner
already has been convicted; his presentence investigation report already has been submitted; he
already has served his entire prison sentence. Because the petitioner cannot demonstrate a clear

an indisputable right to mandamus relief, his petition must be denied. An Order accompanies

this Memorandum Opinion.

DATE;  3@/ <>U>/.>. %§,;>  - 
United States Dis ict Judge ‘